                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

SANTOS CUEVAS,
                                                                          Case No. 6:18-cv-01973-JR
                Petitioner,
                                                                                               ORDER
        v.

BRANDON KELLY, Superintendent,

                Respondent.

HERNANDEZ, Judge.

        Petitioner, an inmate at the Oregon State Penitentiary, brings this habeas corpus action

pursuant to 28 U.S.C. § 2254 prose. Currently before the Court are Petitioner's "Motion to Show

Cause, Motion to Vacate Judgment-Oregon Supreme Cami" (ECF No. 17) and "Emergency Motion

for Sentencing Injunction for State Non-Compliance to Avoid Further Fraud on the Cami and

Department of Justice" (ECF No. 18), which the Court construes as requests for preliminary

injunction. For the reasons that follow, the Court DENIES Petitioner's Motions.

        Once again, Petitioner's motions are not models of clarity. In both motions, however,

Petitioner appears to seek preliminary injunction prohibiting the Oregon Department of Justice from

seeking and/or imposing sentence enhancements based on prior convictions.

       Parties seeking injunctive relief must show that they are likely to succeed on the merits, that

they are likely to suffer iITeparable harm without preliminary relief, that the balance of equities tips

in their favor, and that an injunction is in the public interest. Winter v. Natural Res. Def. Council,


    I -ORDER
Inc., 555 U.S. 7, 20 (2008). The Ninth Circuit has set forth a "serious questions" variation of this

standard, under which "a preliminary injunction is proper if there are serious questions going to the

merits; there is a likelihood of irreparable injmy to the plaintiff; the balance of hardships tips sharply

in favor of the plaintiff; and the injunction is in the public interest." Lopez v. Brewer, 680 F.3d

1068, 1072 (9th Cir.2012). Under either framing, preliminary injunctive relief is '"an extraordinaty

and drastic remedy, one that should not be granted unless the movant, by a clear showing, carries the

burden of persuasion."' Lopez, 680 F.3d at 1072 (quoting Mazurek v. Armstrong, 520 U.S. 968,972

( 1997) (per curiam)). To fulfill the "i1Teparable harm" requirement, the moving party "must do more

than merely allege imminent harm," but "must demonstrate immediate threatened injury."

Associated Gen. Contractors of California, Inc. v. Coal. for Econ. Equity. 950 F.2d 1401, 1410 (9th

Cir. 1991).

        Petitioner's cuITent motions do not satisfy the requirements for entry of a preliminary

injunction. Petitioner does not demonstrate a likelihood that he will suffer irreparable harm in the

absence of preliminaiy relief prohibiting sentence enhancements based upon prior convictions; to

the extent Petitioner's habeas corpus challenge to his cmTent conviction and sentence is based upon

such an argument, the Court notes that this habeas case is proceeding apace, with Respondent's

Answer and Response currently due on February 4, 2019. Once Respondent's Answer and Response

are filed, Petitioner will have ample opp01iunity to properly present his legal arguments to the Court.

Moreover, the "Department of Justice" is not the respondent in this action, and Petitioner cannot

establish a likelihood that he will prevail on the merits of a claim seeking to enjoin action by the

Department of Justice. Finally, Petitioner has not established that the balance of equities tips in his

favor or that an injunction is in the public interest.


    2-ORDER
       The Court notes that in the space of five weeks, Petitioner has filed four "motions" seeking

immediate relief. The Court is cognizant of Petitioner's pro se status and the Court's duty to

liberally construe Petitioner's filings and afford Petitioner the benefit of the doubt. See Allen v.

Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005). The Court advises Petitioner, however, to review

the Habeas Corpus Scheduling Order (ECF No. 8) issued by Magistrate Judge Jolie A. Russo on

December 4, 2018, for guidance on properly presenting his legal arguments in support of his Petition,

and to adhere thereto. See,~, McCracken v. Wells Fargo Bank NA, 2017 WL 6209178, at *2

(N.D. Cal. May 6, 2017) ("[n]o litigant-represented or pro se-is entitled to abuse the couti's

resources ... [and plaintiff] must read the court's orders carefully and shape her filings accordingly"

as plaintiff will eventually face sanctions if plaintiff "continues to file disjointed 'emergency'

motions that do not cogently move this case forward").

                                          CONCLUSION

       For these reasons, the Court DENIES Petitioner's "Motion to Show Cause, Motion to Vacate

Judgment-Oregon Supreme Court" (ECFNo. 17) and "Emergency Motion for Sentencing Injunction

for State Non-Compliance to Avoid Fmiher Fraud on the Court and Department of Justice" (ECF

No. 18).

       IT rs   so ORDERED.
       DATED this __1!day of January, 2019.



                                                /~/bi
                                               MarcoA.ernfuldez
                                               United States District Judge




   3 -ORDER
